 1   Hendrick S. Crowell, II SBN 215900
     CROWELL LAW OFFICES
 2   1510 J Street Suite 230
     Sacramento, CA 95814
 3   Telephone: (916) 303-2800
     Facsimile: (916) 303-2802
 4

 5   Attorney for Defendant
     Shabina Debbie
 6

 7                                IN THE UNITED STATES DISTRICT COURT

 8                                  EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                              CASE NO. 19-cr-00072-JAM
11                                  Plaintiff,
                                                            STIPULATION CONTINUING
12   v.                                                     STATUS CONFERENCE AND
                                                            EXCLUDING TIME; FINDINGS
13   SHABINA DEBBIE,                                        AND ORDER
14                                  Defendant
15

16                                               STIPULATION
17
            Defendant Shabina Debbie, by and through her counsel of record, and plaintiff United States
18
     of America, by and through its counsel of record, hereby stipulate as follows:
19
            A status conference in this case is currently set for December 10, 2019.
20
            By this stipulation, defendant now moves to continue the status conference until February 11,
21

22 2020 at 9:15 a.m., and to exclude time between December 10, 2019, and February 11, 2020, under

23 Local Code T4.

24          The parties agree and stipulate, and request that the Court find the following:
25
                           a.     Due to the voluminous discovery in this matter including video evidence,
26
                    counsel for defendant requires additional time for investigation and obtaining witness
27
                    statements.
28
                                                        1
                            b.   Counsel for the parties have conferred and the Unites States Assistant
 1
                    Attorney is working on a proposed offer for resolution.
 2

 3                          c.   Counsel for defendant believes that failure to grant the above-requested

 4 continuance would deny him the reasonable time necessary for effective preparation, taking into

 5 account the exercise of due diligence.

 6
                            d.     The government does not object to the continuance.
 7
                            e.     Based on the above-stated findings, the ends of justice served by
 8
     continuing the case as requested outweigh the interest of the public and the defendant in a trial
 9

10 within the original date prescribed by the Speedy Trial Act. For the purpose of computing time

11 under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must commence, the time

12 period of December 10, 2019 to February 11, 2020, inclusive, is deemed excludable pursuant to 18

13 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted by the

14
     Court at defendant’s request on the basis of the Court's finding that the ends of justice served by
15
     taking such action outweigh the best interest of the public and the defendant in a speedy trial.
16
            Nothing in this stipulation and order shall preclude a finding that other provisions of the
17

18 Speedy Trial Act dictate that additional time periods are excludable from the period within which a

19 trial must commence.

20 IT IS SO STIPULATED.

21
     DATED:         December 6, 2019
22
                                           /s/ Miran Chernick
23                                         MIRA CHERNICK
                                           Assistant United States Attorney
24

25 DATED:           December 6, 2019
26
                                           /s/ Hendrick S. Crowell II          _____________
27                                         HENDRICK CROWELL II
                                                               Counsel for Defendant
28
                                                        2
                                   ORDER
 1

 2   IT IS SO FOUND AND ORDERED this 6th day of December, 2019.
 3

 4
                             /s/ John A. Mendez________________________
 5                           UNITED STATES DISTRICT COURT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        3
